Title: To George Washington from Juan de Miralles, 14 March 1780
From: Miralles, Juan de
To: Washington, George


          
            Sir
            Philadelphia March 14th 1780
          
          With the utmost appreciation I have on the 7th Inst. received the Letter which your Excy was pleas’d to write me on the 27th Feby Ulto persuading me of the favourable part your Excy has taken in the progress which the Spanish Arms have acquired from the Enemys establish’d on the Edges of the River Mississippy. that accordg the most combined advices your Excy’s oppinion is, that the Expedition which Saild from New York the 26th December was directed to Georgia to invade the Southern States and that whatever has been their destination have destroyed the repeated Storms which happened at the time of their Sailing; that your Excy will have the goodness of Comunicate to me any advice acquired of their Operations and intentions, to the effect that in it’s intelligency the King my Master may order them which His Majesty may find more inducent and at Last your Excy has been So good as to condescend to my wishes of inspiring to Genl Lincoln to make the greatest diversion possible on Said Enemys, in the defense of the aforesaid Southern States, and that if they destine their forces Some where else, woud have all the endeavours directed to molest and distract them from their Plans; of all I give your Excy my most expressive thanks.
          All the different advices which have been received agree that certainly the Idea of the cited Expedition of the Enemy was directed to Georgia, to go from there against South Carolina, which Project no doubt has been prolonged and in part frustracted by the repeated Storms distracting many of their transports. Some perished and others Captured by the Continental Frigates of War and American Armed Vessells, all which is conducent to weackening and retard it, whilst it gives more time to Genl Lincoln to engrose the forces under his Command with them which have been Sent to him, the arrival of Some already is known, and the others were in full march, which probably may be all encorporated by this time, and in estate to face the Enemy and oppose his progress before he can do any thing of consequence, giving room at the Same time to the Arms of the King my Master to go on without much embarrass with the Operations against Mobila and Pensacola, which Conquest I consider evaquated by the Governor of the Luissiana who was to continue his Operations by Land, auxiliated by See, by the Fleet and Troops from Havannah where every thing was ready to undertake the Voyage, which the Contrary Winds and Storms had retarded as has been comunicated to me under date of December 29th.
          I have advice from Cadiz, that by the American Brig called the Achilles, Captn Thompson, who Saild from that Port the 20th Novr destined to this River, is sent to me a Packet from the Court with particular orders

to throw it over board in case of being attackd by, and obliged, to Surrend to the Enemy—It’s known that Said Vessell forced by bad weather has arrived at Martinique from where is momentary expected.
          I repeat my Self with the greatest respect to your Excys most agreable commands, and remain respectfully. Sir Your Excy’s most Obedt and Most Hble Servt.
        